1    Rachel C. Witcher (SBN 286515)
2
     GHIDOTTI | BERGER, LLP
     1920 Old Tustin Avenue
3    Santa Ana, CA 92705
4
     Tel: (949) 427-2010
     Fax: (949) 427-2732
5    Email: rwitcher@ghidottiberger.com
6
     Attorneys for Defendants ROBIN P. ARKLEY, CEO; SN SERVICING
7    CORPORATION; ANDY CECERE (erroneously sued as “ANDY CECERE, CEO,
8    as Trustee of the Bungalow Series IV Trust”); and US BANK TRUST NATIONAL
     ASSOCIATION AS TRUSTEE OF THE BUNGALOW SERIES IV TRUST
9    (erroneously sued as “US BANK TRUST NATIONAL ASSOCIATION”)
10

11                          UNITED STATES DISTRICT COURT
12
           EASTERN DISTRICT OF CALIFORNIA - SACRAMENTO DIVISION
13

14   PAUL JOHN HANSEN; and T J HERBST                CASE NO.: 2:20-CV-02436-KJM-CKD
15   TRUST 1, a Non-Statutory Trust,
                                                     DEFENDANTS’ NOTICE OF
16          Plaintiff,                               MOTION AND MOTION TO
17                                                   DISMISS PLAINTIFFS’
     vs.                                             COMPLAINT; MEMORANDUM OF
18                                                   POINTS AND AUTHORITIES IN
19   ROBIN P. ARKLEY, CEO; SN                        SUPPORT THEREOF
     SERVICING CORPORATION; ANDY
20   CECERE, CEO, as Trustee of the                  [Fed. R. Civ. P. 12(b)(6)]
21   Bungalow Series IV Trust; US BANK
     TRUST NATIONAL ASSOCIATION,                     Date:       April 7, 2021
22                                                   Time:       10:00 a.m.
23         Defendants                                Ctrm:       24, 8th floor
                                                     Judge:      Hon. Carolyn K. Delaney
24                                                   Location:   Robert T. Matsui Courthouse
25
                                                                 501 I Street
                                                                 Sacramento, CA 95814
26

27
                                                     Complaint Filed: December 9, 2020

28                                                     1
                    NOTICE OF MOTION AND MOTION TO DISMISS COMPLAINT
                    Hansen et al. v. Arkley et al., Case No. 2:20-CV-02436-KJM-CKD
1           TO ALL PARTIES AND THEIR ATTORNEYS OF RECORD:
2          PLEASE TAKE NOTICE THAT on April 16, 2021, at 10:00 a.m., or as soon
3    thereafter as the matter may be heard in Courtroom 3, 15th Floor, of the above-
4    entitled Court, located at 501 I Street, Sacramento, CA 95814, Defendants, ROBIN
5    P. ARKLEY, CEO; SN SERVICING CORPORATION; ANDY CECERE
6    (erroneously sued as “ANDY CECERE, CEO, as Trustee of the Bungalow Series IV
7    Trust”); and US BANK TRUST NATIONAL ASSOCIATION AS TRUSTEE OF
8    THE BUNGALOW SERIES IV TRUST (erroneously sued as “US BANK TRUST
9    NATIONAL ASSOCIATION”) (together, “Defendants”) will move this Court to
10   dismiss the Complaint of Plaintiffs PAUL JOHN HANSEN; and T J HERBST
11   TRUST 1, a Non-Statutory Trust (“Plaintiffs”), pursuant to Federal Rules of Civil
12   Procedure Rule 12(b)(6) on the grounds that Plaintiff fails to state a claim upon
13   which relief can be granted.
14

15

16

17

18
19

20

21

22

23

24   ///
25   ///
26   ///
27

28                                                    2
                   NOTICE OF MOTION AND MOTION TO DISMISS COMPLAINT
                   Hansen et al. v. Arkley et al., Case No. 2:20-CV-02436-KJM-CKD
1          Defendants seek an order of the Court dismissing Plaintiff’s Complaint,
2    without leave to amend, pursuant to Fed. R. Civ. P. 12(b)(6). This motion will be
3    based on this Notice of Motion and Motion, the Memorandum of Points and
4    Authorities, and the Request for Judicial Notice filed concurrently herewith, the
5    pleadings and records on file, and such other argument or evidence as may be
6    presented to the Court at the hearing on the motion. As Plaintiffs are not represented
7    by counsel, no meet and confer was required as set forth in the Court’s Standing
8    Order.
9

10   Date: March 1, 2021                          GHIDOTTI | BERGER, LLP
11

12                                                /s/ Rachel C. Witcher
13
                                                  Rachel C. Witcher
                                                  Attorneys for Defendants ROBIN P.
14                                                ARKLEY, CEO; SN SERVICING
15
                                                  CORPORATION; ANDY CECERE
                                                  (erroneously sued as “ANDY CECERE,
16                                                CEO, as Trustee of the Bungalow Series
17                                                IV Trust”); and US BANK TRUST
                                                  NATIONAL ASSOCIATION AS
18                                                TRUSTEE OF THE BUNGALOW
19                                                SERIES IV TRUST (erroneously sued
                                                  as “US BANK TRUST NATIONAL
20                                                ASSOCIATION”)
21

22

23

24

25

26

27

28                                                    3
                   NOTICE OF MOTION AND MOTION TO DISMISS COMPLAINT
                   Hansen et al. v. Arkley et al., Case No. 2:20-CV-02436-KJM-CKD
1                   MEMORANDUM OF POINTS AND AUTHORITIES
2    I.      INTRODUCTION
3            Plaintiffs T J HERBST TRUST 1 (the “Herbst Trust”) and PAULT JOHN
4    HANSEN, as sole Trustee and as Beneficiary (“Hansen”) (collectively, “Plaintiffs”)
5    brought this action seeking to delay nonjudicial foreclosure despite the longstanding
6    default on the mortgage loan secured by the real property located at 3635 Bellinger
7    Court, North Highlands, CA 95660 (the “Subject Property”). Plaintiffs’ Complaint
8    attempts to allege civil rights violations under 42 U.S.C. sections 1983, 1985 and
9    1986.    However, Plaintiffs fail to establish standing and do not allege specific
10   conduct by defendants to satisfy the pleading standards of Rule 8. Based on the
11   allegations, the admissions, and the judicially noticeable materials, Plaintiffs fail to
12   state a claim against defendants. As such, the Motion to Dismiss should be granted.
13   II.     STATEMENT OF FACTS
14           A.    LOAN ORIGINATION AND DEFAULT
15           In or around May 2005, the Subject Property was granted to non-party Thomas
16   J. Herbst (“Herbst”). (See Request for Judicial Notice [“RJN”], Ex. A.) On or about
17   May 24, 2005, Herbst obtained a $311,000.00 loan (“Loan”) from American Family
18   Funding that was secured against the Subject Property by a deed of trust recorded on
19   June 3, 2005 as Instrument No. 20050603 0279 (“Deed of Trust”) in the Official
20   Records of the County of Sacramento (the “Official Records”). (RJN, Ex. B.) As
21   evidenced by recorded Assignments of Deed of Trust, the Deed of Trust was
22   ultimately assigned to Defendant US BANK TRUST NATIONAL ASSOCIATION
23   AS TRUSTEE OF THE BUNGALOW SERIES IV TRUST (“US Bank”). (RJN, Ex.
24   C.)
25           On October 2, 2015, a Notice of Default was recorded in the Official Records
26   listing a past due amount on the Loan of $42,233.28 as of October 2, 2015. (RJN, Ex.
27

28                                                     4
                    NOTICE OF MOTION AND MOTION TO DISMISS COMPLAINT
                    Hansen et al. v. Arkley et al., Case No. 2:20-CV-02436-KJM-CKD
1    D.) Herbst failed to cure his default on the Loan and on October 26, 2017, a Notice of
2    Trustee’s Sale was recorded in the Official Records referencing a foreclosure sale date
3    of November 20, 2017. (RJN, Ex. E.)
4              B.    FIVE BANKRUPTCY ACTIONS FILED BY THOMAS J. HERBST
5              In order to avoid foreclosure of the Subject Property, Herbst has filed five
6    separate bankruptcy actions in the United States Bankruptcy Court for the Northern
7    District of California. The first bankruptcy, Case Number 16-51679 was filed as a
8    Chapter 13 on June 6, 2016 and dismissed on October 2, 2017. (RJN, Ex. F.) The
9    second bankruptcy, Case Number 17-52776 was filed as a Chapter 13 on November
10   17, 2017, converted to a Chapter 7 on March 5, 2018, and dismissed on August 13,
11   2018. (RJN, Ex. G.) The third bankruptcy, Case Number 19-51404 was filed as a
12   Chapter 13 on July 12, 2019 and dismissed on September 12, 2019. (RJN, Ex. H.)
13   The fourth bankruptcy, Case Number 19-52037 was filed as a Chapter 7 on October 7,
14   2019. (RJN, Ex. I.) In the fourth bankruptcy case, a Motion for Relief from the
15   Automatic Stay was granted as to the Subject Property on June 2, 2020. (RJN, Ex. J.)
16   Thereafter, the fourth bankruptcy case was terminated on December 11, 2020. (RJN,
17   Ex. I.)
18             The fifth bankruptcy, Case Number 21-50095 was recently filed on January 27,
19   2021. (RJN, Ex. K-L.) In the fifth bankruptcy, Herbst claims that as of the date of
20   filing he is the owner of the Subject Property. (RJN, Ex. L-12, Pg. 12.) However, on
21   August 14, 2020 (during the pendency of Herbst’s fourth bankruptcy and prior to
22   filing of his fifth bankruptcy), a Quitclaim Deed was recorded in the Official Records
23   referencing transfer of the Subject Property from Herbst to the Herbst Trust. (RJN,
24   Ex. M.) It appears that Herbst did not advise the bankruptcy court of the transfer of
25   the Subject Property to the Herbst Trust during pendency of the fourth bankruptcy
26   case or in his petition filed in the fifth bankruptcy. (See RJN, Ex. I, K-L.)
27

28                                                       5
                      NOTICE OF MOTION AND MOTION TO DISMISS COMPLAINT
                      Hansen et al. v. Arkley et al., Case No. 2:20-CV-02436-KJM-CKD
1           C.    THE PRESENT ACTION
2           Plaintiffs filed the present action on December 9, 2020 alleging violations of
3    Plaintiffs’ civil rights arising out of their ownership of the Subject Property.
4    (Complaint, ¶ 23.) On December 28, 2020, Magistrate Judge Carolyn K. Delaney
5    issued a recommendation that Plaintiffs’ Complaint be dismissed.                 (Dkt., 3.)
6    However, this recommendation was withdrawn on January 26, 2021. (Dkt., No. 9.)
7    III.   LEGAL STANDARD
8           Pursuant to Rule 12(b)(6) of the Federal Rules of Civil Procedure, a defendant
9    may seek dismissal of a complaint for failure to state a claim upon which relief can be
10   granted. Dismissal under Rule 12(b)(6) is required where the complaint lacks a
11   “cognizable legal theory” or does not plead facts sufficient to support a cognizable
12   theory. Balistreri v. Pacifica Police Dept., 901 F.2d 696, 699 (9th Cir. 1990). The
13   complaint must provide “more than labels and conclusions, and a formulaic recitation
14   of the elements of a cause of action will not do . . . .” Bell Atlantic v. Twombly, 550
15   U.S. 544, 555 (2007). Instead, the “factual allegations must be enough to raise a right
16   to relief above the speculative level…” Id. A plaintiff must allege “enough facts to
17   state a claim to relief that is plausible on its face,” not just conceivable. Id. at 570. “A
18   claim has facial plausibility when the plaintiff pleads factual content that allows the
19   court to draw the reasonable inference that the defendant is liable for the misconduct
20   alleged.” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009).
21   IV.    ARGUMENT
22          A. PLAINTIFFS’ COMPLAINT FAILS TO SATISFY RULE 8
23          While Plaintiffs’ Complaint attempts to set forth a claim for violations of 42
24   U.S.C. §§ 1983, 1985 and 1986, Plaintiffs fail to plead specific factual allegations as
25   to each of the Defendants. Federal Rule of Civil Procedure 8 requires that a plaintiff
26   indicate which defendant is responsible for the conduct alleged. Estrada v. Caliber
27

28                                                    6
                   NOTICE OF MOTION AND MOTION TO DISMISS COMPLAINT
                   Hansen et al. v. Arkley et al., Case No. 2:20-CV-02436-KJM-CKD
1    Home Loans, Inc., 2015 WL 12661910, at *8 (C.D. Cal., Oct. 14, 2015) (“[s]uch
2    pleading cannot survive a motion to dismiss”); Newman v. OneWest Bank, FSB, No.
3    EDCV 10-0064, 2010 WL 797188, *5 (C.D. Cal. Mar. 5, 2010); see also In re Sagnet
4    Tech., Inc., 278 F.Supp.2d 1079, 1094 (N.D. Cal. Aug. 15, 2003) (“[T]he complaint
5    fails to state a claim because plaintiffs do not indicate which individual defendant or
6    defendants were responsible for which alleged wrongful act.”); see also Corazon v.
7    Aurora Loan Services, No. C 11-00542 SC, 2011 WL 1740099, *5 (N.D. Cal. May 5,
8    2011).
9          Here, Plaintiffs’ Complaint lacks specific facts as to Defendants ROBIN P.
10   ARKLEY, CEO (“Arkley”), SN SERVICING CORPORATION (“SN Servicing”),
11   ANDY CECERE (erroneously sued as “ANDY CECERE, CEO, as Trustee of the
12   Bungalow Series IV Trust”) (“Cecere”), and US Bank (collectively “Defendants”).
13   While Plaintiffs allege that Defendants “[f]alsely claim the possession of an
14   instrument, note, that evidences right to foreclosure, of the subject land…”
15   (Complaint, ¶ 33(i)), no specific allegations as to these individual Defendants exist to
16   support a violation of Plaintiffs’ civil rights. Because Plaintiffs’ Complaint lumps all
17   Defendants together without explanation, the Complaint necessarily fails.
18         B. THE HERBST TRUST CANNOT MAINTAIN LITIGATION IN PRO
19            SE AND HANSEN HAS NO STANDING TO SUE
20         Plaintiffs’ Complaint contends that the Herbst Trust is the owner of the Subject
21   Property. (Complaint, ¶ 23.) However, the Herbst Trust appears to be unrepresented
22   in this action. A party’s right to represent his or her own interests “does not extend to
23   other parties or entities.” Simon v. Hartford Life, Inc., 546 F.3d 661, 664-65 (9th Cir.
24   2008). In other words, a non-attorney may not file an action pro se on behalf of a
25   trust. McCalip v. De Legarret, Case No. CV 08-2250, 2008 WL 3891254, *2 (C.D.
26

27

28                                                    7
                   NOTICE OF MOTION AND MOTION TO DISMISS COMPLAINT
                   Hansen et al. v. Arkley et al., Case No. 2:20-CV-02436-KJM-CKD
1    Cal. Aug. 18, 2008) (citing C.E. Pope Equity Trust v. United States, 818 F.2d 696,
2    697 (9th Cir. 1987).
3          Both Hansen and the Herbst Trust are litigating this action in pro se. The
4    Herbst Trust is unable to pursue this action in pro se based on the authority set forth
5    above.   Moreover, Hansen appears to claim no personal interest in the Subject
6    Property and has no standing to assert claims concerning his right to the Subject
7    Property free and clear of the Deed of Trust. Thus, if the Complaint is not dismissed
8    in its entirety, the Herbst Trust (at the very least) must be ordered to show cause as to
9    its improper pro se litigant status.
10         C. PLAINTIFFS’ CLAIM FOR VIOLATION OF 42 U.S.C. §§ 1983, 1985
11             AND 1986 FAILS
12                1. 42 U.S.C. § 1983
13         42 U.S.C. section 1983 provides relief against state actors acting “under color of
14   [law].” 42 U.S.C. § 1983; see Lugar v. Edmondson Oil Co., 457 U.S. 922, 927 (1982)
15   (“In cases under § 1983, ‘under color of law’ has consistently been treated as the same
16   thing as the ‘state action’ required under the Fourteenth Amendment.”) Here, the
17   Complaint fails to allege a violation of Plaintiffs’ Constitutional rights by a person
18   acting under color of state law.
19                2. 42 U.S.C. §§ 1985 and 1986
20         42 U.S.C. section 1985 provides relief in the event of “a private conspiracy to
21   deny equal protection of laws” and “for the purpose of preventing or hindering the
22   constituted authorities of any State or Territory from giving or securing to all persons
23   within such State or Territory the equal protection of the laws.” Bretz v. Kelman, 773
24   F.2d 1026, 1027 n.3 (9th Cir. 1985). A plaintiff must allege that they are a member of a
25   protected class and the conspiracy (if alleged) was based on a class-based or other
26   discriminatory motive. Griffin v. Breckenridge, 403 U.S. 88, 102-03 (1971); Watkins v.
27

28                                                     8
                    NOTICE OF MOTION AND MOTION TO DISMISS COMPLAINT
                    Hansen et al. v. Arkley et al., Case No. 2:20-CV-02436-KJM-CKD
1    United States Army, 875 F.2d 699, 722 (9th Cir. 1989). Furthermore, in order to state a
2    claim under 42 U.S.C. section 1986, a plaintiff must first have a viable claim under
3    section 1985.     Trerice v. Pedersen, 769 F.2d 1398, 1403 (9th Cir. 1985) (citing
4    Mollnow v. Carlton, 716 F.2d 627, 632 (9th Cir. 1983).).
5          Here, Plaintiffs have not alleged that they are members of a protected class, nor
6    do they allege that Defendants engaged in any racial or class-based discrimination.
7    Because Plaintiffs have not pled the necessary elements to state a claim, the Motion to
8    Dismiss should be granted.
9          D. PLAINTIFFS’ REFERENCE TO THE “FAIR DEBT COLLECTION
10            PRACTICES ACT” SHOULD BE DISREGARDED
11         Plaintiffs do not specifically allege a claim under the Fair Debt Collection
12   Practices Act (“FDCPA”), but vaguely reference the statute (15 U.S.C. section 1692 et
13   seq.) in paragraphs 25 through 30 of the Complaint. To state a claim for violation of
14   FDCPA, “a plaintiff must allege facts that establish the following: (1) the plaintiff has
15   been the object of collection activity arising from a consumer debt; (2) the defendant
16   attempting to collect the debt qualifies as a ‘debt collector’ under the FDCPA; and (3)
17   the defendant engaged in a prohibited act or has failed to perform a requirement
18   imposed by the FDCPA.” Gomez v. Wells Fargo Home Mortg., 2011 WL 5834949, at
19   *5 (N.D. Cal. Nov. 21, 2011) (internal citations omitted).
20         First, Plaintiffs have failed to establish that are the target of debt collection
21   activity by Defendants or that they have standing to pursue a claim under the FDCPA.
22   According to 15 U.S.C. section 1692a, a “consumer” under the FDCPA only extends to
23   a person “obligated or allegedly obligated to pay any debt.” 15 U.S.C. § 1692a.
24   Indeed, Plaintiffs are not listed as “borrowers” on the subject Deed of Trust (RJN, Ex.
25   B), but simply appear to claim and interest in the Subject Property which is encumbered
26   by the Deed of Trust. Moreover, the Complaint is vague and conclusory in nature as it
27

28                                                      9
                     NOTICE OF MOTION AND MOTION TO DISMISS COMPLAINT
                     Hansen et al. v. Arkley et al., Case No. 2:20-CV-02436-KJM-CKD
1    fails to reference which provision of the FDCPA that Defendants allegedly violated.
2           Additionally, Plaintiffs have failed to establish that Defendants are “debt
3    collectors” as defined by the statute. “Debt Collector” is defined in the FDCPA as “any
4    person…in any business the principal purpose of which is the collection of any debts, or
5    who regularly collects or attempts to collect, directly or indirectly, debts owed or due
6    asserted to be owed or due another.” 15 U.S.C. § 1692a(6). US Bank is the current
7    beneficiary of the Deed of Trust (RJN, Ex. B) and SN Servicing is the current servicer
8    of the Loan. An entity which makes efforts to collect its own debt is not a “debt
9    collector” under the FDCPA. For example:
10            Wells Fargo is not a “debt collector” within the meaning of the FDCPA
11
              because it was attempting to collect its own debt. Valdez v. America's
              Wholesale Lender, 2009 WL 5114305, at *25–26 (N.D.Cal. Dec. 18, 2009)
12            (defendant mortgage company efforts to collect its own debt does not make
13
              defendant a ‘debt collector’ under the FDCPA); see also Zhuravlev v. BAC
              Home Loans Servicing, LP, 2010 WL 2873253, at *2 (N.D.Cal. July 20, 2010)
14            (a debt collector does not include the consumer's creditors, a mortgage
15            servicing company, or an assignee of a debt, as long as the debt was not in
              default at the time it was assigned). Nor is a mortgage servicing company ... a
16            debt collector within the meaning of the FDCPA. See Reyes–Aguilar v. Bank
17            of America, N.A, 2014 WL 2917049, at *10 (N.D.Cal. June 24, 2014);
              Caballero v. Ocwen Loan Serv., 2009 WL 1528128, at *1 (N.D.Cal. May 29,
18            2009) (loan servicer was not “debt collector” under FDCPA); Jelsing v. MIT
19            Lending, 2010 WL 2731470, at *5 (S.D.Cal. July 9, 2010) (“Plaintiffs have
              not alleged that Wells Fargo is a debt collector. *1114 Wells Fargo is a
20            mortgage servicer, and [a] mortgage servicing company is not a debt collector
21            within the meaning of the FDCPA); Rowe v. Educ. Credit Mgmt. Corp., 559
              F.3d 1028, 1031 (9th Cir.2009) (“a ‘creditor’ is not a ‘debt collector’ under
22            the FDCPA”). Additionally, the overwhelming majority of courts within the
23            Ninth Circuit have concluded that nonjudicial foreclosures do not constitute
              debt collection under the FDCPA. See, e.g., Ligon v. JP Morgan Chase Bank,
24            2011 WL 2550836, at *3 (N.D.Cal. June 27, 2011) (collecting cases).
25
     Pratap v. Wells Fargo Bank, N.A., 63 F.Supp.3d 1101, 1113–1114 (N.D. Cal. 2014).
26
     ///
27

28                                                   10
                   NOTICE OF MOTION AND MOTION TO DISMISS COMPLAINT
                   Hansen et al. v. Arkley et al., Case No. 2:20-CV-02436-KJM-CKD
1          Finally, Arkley and Cecere are individuals, and despite any employment by SN
2    Servicing or US Bank, do not meet the definition of “debt collector” under the statute.
3    As such, Plaintiffs are unable to plead standing or that any of Defendants are “debt
4    collectors” under the statute. The vague references to the statute should be disregarded
5    by the Court.
6          E. PLAINTIFFS’ “SHOW ME THE NOTE” THEORY HAS BEEN
7             WIDELY REJECTED
8          The Complaint appears to contend that Defendants cannot foreclose on the
9    Subject Property because they “have no note” and “do not have evidence that any
10   substantive money was in any account that was given Plaintiff, or Thomas Herbst…”
11   (Complaint, ¶ 28(i-ii).)     However, this theory has been widely rejected.       “Under
12   California law, there is no requirement for the production of an original promissory note
13   prior to the initiation of a nonjudicial foreclosure…Therefore, the absence of an original
14   promissory note in a nonjudicial foreclosure does not render a foreclosure invalid.”
15   Pantoja v. Countrywide Home Loans, Inc., 640 F.Supp.2d 1177, 1186 (N.D. Cal. 2009).
16   “Production of the original note is not required to proceed with a non-judicial
17   foreclosure.” Hafiz v. Greenpoint Mortg. Funding, Inc., 652 F.Supp.2d 1039, 1043
18   (N.D. Cal. 2009) (citing Patalunan v. Reunion Mortgage, Inc., 2009 WL 961995, at *1
19   (N.D. Cal. 2009); see also Sicairos v. NDEX West, LLC, 2009 WL 385855 at *3 (S.D.
20   Cal. Feb. 13, 2009). Based on the forgoing authorities, and to the extent that Plaintiffs’
21   Complaint relies on the flawed “show me the note” theory, the Complaint should be
22   dismissed.
23   V.    LEAVE TO AMEND SHOULD BE DENIED
24         The court may deny leave to amend a pleading where the amendment would not
25   cure the pleading’s deficiencies. AE v. County of Tulare, 666 F.3d 631, 636 (9th Cir.
26   2012) (court may deny leave to amend where amendment would be futile or plaintiff
27

28                                                     11
                     NOTICE OF MOTION AND MOTION TO DISMISS COMPLAINT
                     Hansen et al. v. Arkley et al., Case No. 2:20-CV-02436-KJM-CKD
1    has failed to cure pleading’s deficiencies in prior amendments); Vasquez v. Los
2    Angeles County, 487 F.3d 1246, 1258 (9th Cir. 2007) (identifying “futility of
3    amendment” as a basis for denying leave to amend).) Pro se pleadings are generally
4    held to a less stringent standard than those drafted by attorneys. However, pro se
5    pleadings are not exempt from the requirements of Rule 8.           The court’s liberal
6    interpretation of a pro se complaint may not supply essential elements of a claim that
7    is not pled. Pena v. Gardner, 976 F.2d 469, 471 (9th Cir. 1992); Ivey v. Bd. Of
8    Regents Univ. of Alaska, 673 F.2d 266, 268 (9th Cir. 1982). As discussed above, the
9    Complaint is vague and ambiguous. Plaintiffs fail to articulate facts sufficient to
10   support any alleged wrongdoing by Defendants. Despite Plaintiffs’ pro se status, the
11   Complaint, as drafted, establishes no basis for recovery. Thus, the Court should
12   dismiss the Complaint without leave to amend.
13

14

15

16

17

18
19

20

21

22

23

24

25   ///
26   ///
27

28                                                   12
                   NOTICE OF MOTION AND MOTION TO DISMISS COMPLAINT
                   Hansen et al. v. Arkley et al., Case No. 2:20-CV-02436-KJM-CKD
1    VI.   CONCLUSION
2          The instant Complaint should be dismissed with prejudice. No cause of action,
3    based on the facts currently alleged, can survive a Rule 12(b)(6) attack. Plaintiffs
4    cannot allege any facts against Defendants that would be sufficient to state a claim for
5    relief. For all the foregoing reasons, the Complaint should be dismissed without leave
6    to amend.
7

8    Date: March 1, 2021                          Respectfully submitted,
9                                                 GHIDOTTI | BERGER, LLP
10                                                /s/ Rachel C. Witcher
11
                                                  Rachel C. Witcher
                                                  Attorneys for Defendants ROBIN P.
12                                                ARKLEY, CEO; SN SERVICING
13
                                                  CORPORATION; ANDY CECERE
                                                  (erroneously sued as “ANDY CECERE,
14                                                CEO, as Trustee of the Bungalow Series
15                                                IV Trust”); and US BANK TRUST
                                                  NATIONAL ASSOCIATION AS
16                                                TRUSTEE OF THE BUNGALOW
17                                                SERIES IV TRUST (erroneously sued
                                                  as “US BANK TRUST NATIONAL
18                                                ASSOCIATION”)
19

20

21

22

23

24

25

26

27

28                                                   13
                   NOTICE OF MOTION AND MOTION TO DISMISS COMPLAINT
                   Hansen et al. v. Arkley et al., Case No. 2:20-CV-02436-KJM-CKD
